DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the limitation "the source of stored oxygen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend this to “the oxygen source” to grammatically agree with the recitations in claims 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al (US 2017/0167037) in view of Libis et al (US 2015/0068630).
Regarding claim 1, Rheaume et al teach (see abstract, figs. 1 and 3, paragraphs [0010]-[0013], [0030]-[0034]) a system for providing inert gas to a protected space (para. [0015]).  The system included a reactant source (water, 38).  The system included a reactor (10) configured to chemically react oxygen with the reactant to incorporate the oxygen into a non-combustible compound (water, para. [0013]).  The reactor included an inlet associated with the reactant source (e.g. connection between water tank 38 and anode 26A) and an outlet (e.g. connection between cathode 26C and protected volume 30) in operative fluid communication with the protected space (para. [0015]).  Rheaume et al teach an air source (e.g. compressed air source 62, such as engine bleed air or air pressurized by a load compressor driven by an auxiliary power unit or by an electric motor, para. [0030]), which contains oxygen, as an oxygen source for the reactor.  
Rheaume et al do not teach an ejector including a motive fluid port in operative fluid communication with an oxygen source, a suction port in operative fluid communication with the air source, and an outlet port in operative fluid communication with the reactor inlet.  
Libis et al discuss (see abstract, figs. 1-6, paragraphs [0019]-[0024]) that high pressure air onboard an aircraft could be provided by several different options, including engine bleed air (7), compressed air using an air compressor (9) or using oxygen gas generated in a chemical oxygen generator (12) as the motive fluid in a venturi (i.e. an ejector) to increase the pressure of air (14).  
Libis et al thus recognized that there were several known equivalents in the field of providing compressed air onboard an aircraft, such equivalents including engine bleed air, air compressed using an air compressor or air pressurized through the use of a venturi (i.e. ejector) fed with oxygen from a chemical oxygen generator as the motive fluid.
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the venturi/ejector taught by Libis et al, where oxygen from a chemical oxygen generator was used as the motive fluid and air was the operative fluid, for forming compressed air in place of either the engine bleed air or compressed air of Rheaume et al.  As noted in MPEP 2144.06, substitution of equivalents known for the same purpose does not require an express suggestion or motivation to combine.  
Regarding claim 11, Rheaume et al teach (see abstract, figs. 1 and 3, paragraphs [0010]-[0013], [0030]-[0034]) a method for providing inert gas to a protected space (para. [0015]).  The method included directing a reactant source (water, 38) to a reactor (26).  The method included reacting oxygen with the reactant in a reactor (10) to incorporate oxygen into a non-combustible compound (water, para. [0013]).  The method then directed the gas comprising the non-combustible compound as an inert gas to the protected space (para. [0015]).  Rheaume et al teach an air source (e.g. compressed air source 62, such as engine bleed air or air pressurized by a load compressor driven by an auxiliary power unit or by an electric motor, para. [0030]), which contains oxygen, as an oxygen source for the reactor.  
Rheaume et al do not teach an directing oxygen from an oxygen source to a motive port of an ejector, introducing air to a suction port of the ejector.  
Libis et al discuss (see abstract, figs. 1-6, paragraphs [0019]-[0024]) that high pressure air onboard an aircraft could be provided by several different options, including engine bleed air (7), compressed air using an air compressor (9) or using oxygen gas generated in a chemical oxygen generator (12) as the motive fluid in a venturi (i.e. an ejector) to increase the pressure of air (14).  
Libis et al thus recognized that there were several known equivalents in the field of providing compressed air onboard an aircraft, such equivalents including engine bleed air, air compressed using an air compressor or air pressurized through the use of a venturi (i.e. ejector) fed with oxygen from a chemical oxygen generator as the motive fluid.
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the venturi/ejector taught by Libis et al, where oxygen from a chemical oxygen generator was directed to the motive port of the ejector and air was introduced to the suction port of the ejector, for forming compressed air in place of either the engine bleed air or compressed air of Rheaume et al.  As noted in MPEP 2144.06, substitution of equivalents known for the same purpose does not require an express suggestion or motivation to combine.  
Regarding claims 2 and 12, the reactor of Rheaume et al was an electrochemical cell that included a cathode (26C) and an anode (26A) separated by an electrolyte (26E).  The cell included cathode-side inlet in fluid communication with the source of air/oxygen, a cathode-side outlet in fluid communication with the protected space (30) and an anode-side inlet in fluid communication with the reactant source (water tank 38).
Regarding claims 3 and 13, the electrolyte (26E) of Rheaume et al was a proton exchange membrane (para. [0014]). 
Regarding claims 7 and 17, Libis et al teach (see fig. 6) having two modes of operation.  The first mode uses a compressed air source (e.g. engine bleed air) to feed the electrochemical cell.  The second mode uses the oxygen source and ejector to feed the electrochemical cell.  It would have been obvious to one of ordinary skill in the art to have also included a controller for automatically selecting the operation mode from between the first and second mode in order to operate the system using the source of high pressure oxygen is available onboard the aircraft.  
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al (US 2017/0167037) in view of Libis et al (US 2015/0068630) as applied to claims 2 and 12 above, and further in view of Rheaume (US 2017/0331131).
Regarding claims 4 and 14, Rheaume et al teach the electrolyte being a proton exchange membrane, and thus does not teach using an oxygen ion transfer medium as the electrolyte.
Rheaume is from the same field of endeavor as Rheaume et al.  Rheaume teaches (see abstract, para. [0016]) that a solid oxide electrochemical cell (fuel cell) may be used to generate nitrogen enriched air (NEA) by feeding hydrogen and air to the electrochemical cell as a reactant and oxygen source.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the electrochemical (fuel) cell of Rheaume having a solid oxide electrolyte membrane in place of the electrolytic cell of Rheaume et al because the electrochemical cell produced electricity instead of consuming electricity, thereby reducing the energy requirements for providing the inert gas.
Regarding claims 5 and 15, Rheaume et al teach an electrical connection between the electrochemical cell and a power source (27).  In Rheaume et al, the reactor only has  a single operation mode where electric power is directed from the power source to the electrochemical cell to provide a voltage difference between the anode and the cathode to produce inert gas at the cathode.  
Thus, Rheaume et al fail to teach an electrical connection between the electrochemical cell and a power sink and a controller configured to alternatively operate the system in a second mode wherein the reactant source is directed to the anode, electric power is directed from the electrochemical cell to the power sink and inert gas being produced at the cathode.
Rheaume is from the same field of endeavor as Rheaume et al.  Rheaume teaches (see paragraph [0029]) that a solid oxide electrochemical cell (fuel cell) may be used to generate nitrogen enriched air (NEA) by feeding hydrogen and air to the electrochemical cell as a reactant and oxygen source.  Rheaume teaches that the electrochemical cell may be operated in a first mode to conduct electrolysis when the aircraft does not require the production of electrical power or in a second mode to use the electrochemical cell as a fuel cell to generate electrical power when required.  Rheaume teaches using a controller to switch between the two modes of operation.  An electrical connection from the electrochemical cell to a power sink (e.g. Emergency Power System (EPS)) is provided.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the controller of Rheaume to the system of Rheaume et al for the purpose of permitting the inert gas production system to operate in two modes, electrolyzer mode and fuel cell mode, to permit the system to switch from energy consumption to energy production based upon the needs of the aircraft.  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al (US 2017/0167037) in view of Libis et al (US 2015/0068630) as applied to claims 2 and 12 above, and further in view of Hamilton (US 3,847,298).
Rheaume et al teach the reactor functioning as an electrochemical cell and fails to teach that the reactor included a catalytic oxidation reactor configured to react oxygen with the reactant in the presence of a catalyst.
Hamilton teaches (see abstract, fig. 2, paragraph spanning cols. 2 and 3 and subsequent paragraph) that production of inert gas on-board an aircraft can be accomplished through use of bleed air and a reactant (fuel) and feeding these two to a catalytic reactor to create oxygen reduced air to act as an inert gas being fed to a fuel tank (protect space).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the catalytic reactor of Hamilton in place of the electrochemical cell of Rheaume et al because the catalytic reactor was capable of producing the inert gas without application of electricity.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al (US 2017/0167037) in view of Libis et al (US 2015/0068630) as applied to claims 2 and 12 above, and further in view of Masset et al (US 2014/0255733).
Libis et al teach the oxygen source being a chemical oxygen generator.
Libis et al fail to teach the oxygen source being a compressed oxygen gas.
Masset et al teach, in the same field of endeavor as Rheaume et al and Libis et al, that on-board oxygen for an aircraft can be provided by a handful of known options, including compressed oxygen or a chemical oxygen generator (para. [0003]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the art recognized functional equivalent compressed oxygen tank for the chemical oxygen generator of Libis et al.  As noted in MPEP 2144.06, substitution of equivalents known for the same purpose does not require an express suggestion or motivation to combine.  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al (US 2017/0167037) in view of Libis (US 2015/0068630) as applied to claims 2 and 12 above, and further in view of Kshirsagar et al (US 2013/0312745).
Regarding claims 9 and 19, Libis et al do not teach heating or cooling the oxygen from oxygen source.
Kshirsagar et al teach, in the adjacent field of on-board oxygen generators for aircraft, that the chemical oxygen generator was an exothermic reaction that produced oxygen containing excessive heat at temperatures of approximately 260°C (abstract, paragraph [0023]).  Kshirsagar et al teach that cooling devices for cooling the oxygen generated by chemical oxygen generators were known to be used because of the temperature of the oxygen gas (para. [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a cooling device as suggested by Kshirsagar et al in the system of Rheaume et al as modified by Libis et al to reduce the temperature of the oxygen gas produced by the chemical oxygen generator before feeding it to the venturi/ejector.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume et al (US 2017/0167037) in view of Libis (US 2015/0068630) as applied to claims 2 and 12 above, and further in view of Rittner (US 2010/0000526).
Libis et al do not teach a pressure regulator disposed on an oxygen flow path between the oxygen source and the venturi/ejector.
Rittner teaches, in the adjacent field of on-board oxygen generators for aircraft, that pressure regulators were known to be used with chemical oxygen generators to permit adaptation of the oxygen pressure to the necessary pressure (abstract, para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added pressure regulators between the chemical oxygen generator and the venturi/ejector of Libis et al as suggested by Rittner to permit adapation of the oxygen pressure based upon the conditions present in the aircraft.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794